Title: To James Madison from William Kirkpatrick, 8 October 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


8 October 1803, Málaga. Encloses a copy of his last letter, dated 23 Sept. “About that Period reports were Circulated in Town, that in the Suburbs, and Mole, some People had been Carried off by Malignant Fevers,” but he did not credit these reports, “as the Mortality was inconsiderable.” Is assured, however, that “many Continue to die, and Yesterday” the board of health ruled “that the Crews of the Vessels in Port, should be all examined by Physicians … and such as had sick, or any Person had died on board of, should be immediately ordered out into the Bay.” This was executed “today,” and close to twenty ships “of different nations, principally Danes, & Swedes have been hauled out.” “The Physicians now agree a Contagion exists, of a malignant nature, resembling the Yellow Fever, and Black Vomit.… Bills of Health have, at least till now, been given to Vessels on the departure, and it would appear the disorder has made very little progress in Town, being Confined Chiefly to the Suburbs, Shipping in the Mole, & Bay, and Hospital.” Considered it his duty to inform JM of these circumstances.
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

